DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendments
The Examiner acknowledges the Applicant’s response filed on 06/13/2022. No claims have been cancelled nor any new claims added. Claims 1-15 are pending in the application. The Applicant’s response are in response to the Non-Final Office Action mailed on 03/15/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US PGPub 2022/0070484 A1) in view of Pu et al. (WO 2020/243206 A1) (See attached document).

Regarding claim 1 (Original), Zhao et al. teach an image decoding method, performed by a decoding apparatus ([0095]; Fig. 6 shows a decoding apparatus), comprising: 
obtaining image information including prediction information and residual information for a current chroma block ([0097]; It teaches that the decoding apparatus is configured to obtain prediction information and residual information), and a flag representing whether quantization parameter data for combined chroma coding is present ([0130]; It teaches a joint chroma residual mode in indicated by a flag in the bitstream which is called tu_joint_cbcr_residual as shown in [0179]-[0180]), based on a chroma type ([0137]; It teaches the chroma type with the syntax element ChromaArrayType);
obtaining the quantization parameter data for the combined chroma coding based on the flag ([0137]-[0139]; It teaches how the QP values are obtained when the joint CbCr mode is enabled as shown in the equation qP=Qp′CbCr); 
obtaining quantization parameter data for a chroma cb component and quantization parameter data for a chroma cr component ([0136]-[0137]; The equations show how the QP values for cb component as well as cr components are obtained); 
deriving a chroma quantization parameter table for the combined chroma coding based on the quantization parameter data for the combined chroma coding ([0136]-[0137]; The equations show how the QP values for joint CbCr components are obtained); 
deriving a chroma quantization parameter table for the chroma cb component and a chroma quantization parameter table for the chroma cr component based on the quantization parameter data for the chroma cb component and the quantization parameter data for the chroma cr component (Figs. 10A-10B show the table where the cb offset and cr offset values are coded, which in turn are used in the equations in [0136]-[0137] to obtain the QP values for chroma cr component and QP values for chroma cb component); 
deriving a quantization parameter for the combined chroma coding based on the chroma quantization parameter table for the combined chroma coding (Fig. 10C show the table where the joint cb-cr offset values are coded, which in turn are used in the equations in [0136]-[0137] to obtain the QP values for joint chroma component); 
deriving a quantization parameter for the chroma cb component and a quantization parameter for the chroma cr component based on the chroma quantization parameter table for the chroma cb component and the chroma quantization parameter table for the chroma cr component ([0136]-[0137]; It shows the equations to obtain the QP values for chroma cr component and QP values for chroma cb component based on the syntax table formed from the offset values in Figs. 10A-B); 
deriving prediction samples of the current chroma block based on the prediction information ([0090]; it teaches to calculate inter prediction results (e.g., predicted block) based on the inter prediction information); 
deriving transform coefficients of the current chroma block based on the residual information ([0093]; It teaches generating transform coefficients from the residual information); 
deriving residual samples by dequantizing the transform coefficients ([0100]; it teaches performing inverse quantization to extract de-quantized transform coefficients) based on a quantization parameter related to the current chroma block among the quantization parameter for the combined chroma coding, the quantization parameter for the chroma cb component and the quantization parameter for the chroma cr component ([0129]-[0130]; It teaches derivation of the residuals based on the joint chroma coding residuals or joint Cb Cr residuals (JCCR), where it uses the QP value of the cb component and QP value of the cr component, which is also shown in the equations of [0136]-[0137]); and 
generating a reconstructed picture based on the prediction samples and the residual samples ([0101]; It teaches how the reconstruction module 674 of the decoder 610 of Fig. 6, reconstructs the current block from the prediction sample and the residual), 
wherein the quantization parameter data for the combined chroma coding includes a syntax element for a starting quantization parameter of the chroma quantization parameter table for the combined chroma coding and a syntax element for a number of quantization parameters in the chroma quantization parameter table for the combined chroma coding (Figs. 10A-B show the syntax elements for QP values for joint chroma coding. In Abstract it describes samples being less than a number of samples in one of a height dimension or a width dimension, where the number of samples in any dimension depicts the number of QP values).  
Although, Zhao et al. teach syntax elements for QP values for joint chroma coding in Figs. 10A-B and in the Abstract it describes samples being less than a number of samples in one of a height dimension or a width dimension, where the number of samples depicts the number of QP values, but it does not explicitly teach a starting quantization parameter. On the other hand, although, Zhao et al. teach syntax element tables in Figs. 10A-B, but it does not explicitly teach deriving chroma QP table. 
However, Pu et al., in the same field of endeavor (Abstract), where it teaches syntax elements that identify the starting QP value, the ending QP value and the number of QP values as described in P4, L18 – 29. Moreover, in P7, L23 – P8, L3, Figs. 1-4, it teaches deriving chroma QP table for both separate cb and cr components or combined cb and cr components.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhao et al’s invention of joint chroma coding mode to include Pu et al's usage of syntax elements with starting QP value, total number of QPs and chroma QP table derivation, because it leads to more flexible and efficient QP control for future codec development (Pu et al.; Abstract; P7, L14 - 16).

Regarding claim 2 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 1, wherein deriving the prediction samples of the current chroma block based on the prediction information comprises: 
deriving a prediction mode of the current chroma block based on the prediction information (Zhao et al.; [0097]; it teaches that the mode information is included in the prediction information by the encoder for the decoder to decode correctly); and 
deriving the prediction samples based on the prediction mode (Zhao et al.; [0091], L7-10; It teaches calculating predicted block or prediction sample based on the prediction information which includes the prediction mode).  

Regarding claim 3 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 1, wherein the quantization parameter data for the combined chroma coding includes a syntax element representing an offset for deriving the quantization parameter for the combined chroma coding (Zhao et al.; Fig. 10A shows the syntax element for joint chroma coding where pps_joint_cbcr_qp_offset is the syntax code indicating offset information).  

Regarding claim 4 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 3, wherein the flag is signaled through a picture parameter set (PPS) (Zhao et al.; [0013]).  

Regarding claim 5 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 1, wherein: 
when a value of the flag is 0, the flag represents that the quantization parameter data for the combined chroma coding is not present (Zhao et al.; [0134]; It teaches that when the value of the flag tu_joint_cbcr_residual indicates whether Cb residual is used to derive both Cb and Cr residuals, and when it’s 0 means that Cr residual may be present in the bitstream), and 
when a value of the flag is 1, the flag represents that the quantization parameter data for the combined chroma coding is present (Zhao et al.; [0134]; It teaches that when the value of the flag tu_joint_cbcr_residual indicates whether Cb residual is used to derive both Cb and Cr residuals, and when it’s 1 means that the indicated Cb residual is used to derive the Cr residual).  

Regarding claim 6 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 1, wherein the flag is signaled through a sequence parameter set (SPS) (Zhao et al.; [0013]).  

Regarding claim 7 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 1, wherein the quantization parameter data for the combined chroma coding includes syntax elements for quantization parameter values of indices of the chroma quantization parameter table for the combined chroma coding (Zhao et al.; Figs. 10A-B show the syntax elements for QP values for the combined chroma coding. Pu et al. also show the QP table for the combined chroma coding in Figs. 1-4, where the QP values (Qpc) are showed against the corresponding QP indices (qPi)).  

Regarding claim 8 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 1, wherein a value of the chroma type is not 0 (Zhao et al.; [0137]; It teaches the chroma type ChromaArrayType = 1).  

Regarding claim 9 (Original), Zhao et al. and Pu et al. teach the image decoding method of claim 1, wherein the quantization parameter for the combined chroma coding is derived based on a quantization parameter for an index identical with an index of a quantization parameter for a luma component corresponding to the current chroma block (Zhao et al.; [0132]; It teaches that the syntax element pps_joint_cbcr_qp_offset specifies the offset to the luma quantization parameter Qp′Y used for deriving Qp′CbCr. In [0134], it states that the array indices (x0, y0), which is the array indices for the joint chroma coding, specify the location (x0, y0) of the top-left luma sample).  

Regarding claim 10 (Original), Zhao et al. teach an image encoding method, performed by an encoding apparatus ([0087]; Fig. 5 shows an encoding apparatus), comprising (Note: As per [0069], the encoder operations are identical and opposite of the decoder operations): 
deriving prediction samples of a current chroma block based on inter prediction or intra prediction ([0090]; it teaches to calculate inter prediction results (e.g., predicted block) based on the inter prediction information); 
deriving residual samples of the current chroma block based on the prediction samples ([0093]; It teaches generating residual samples from the prediction sample); 
generating quantization parameter data for combined chroma coding of the residual samples ([0137]-[0139]; It teaches how the QP values are obtained when the joint CbCr mode is enabled as shown in the equation qP=Qp′CbCr) based on a chroma type of the current chroma block ([0137]; It teaches the chroma type with the syntax element ChromaArrayType); 
generating a flag representing whether the quantization parameter data for the combined chroma coding is present ([0130]; It teaches a joint chroma residual mode in indicated by a flag in the bitstream which is called tu_joint_cbcr_residual as shown in [0179]-[0180]); 
generating quantization parameter data for a chroma cb component and quantization parameter data for a chroma cr component ([0136]-[0137]; The equations show how the QP values for cb component as well as cr components are obtained); and 
encoding image information including prediction information and residual information for the current chroma block ([0097]; It teaches that the decoding apparatus is configured to obtain prediction information and residual information), the quantization parameter data for the combined chroma coding ([0136]-[0137]; The equations show how the QP values for joint CbCr components are obtained), the quantization parameter data for the chroma cb component ([0136]-[0137]; The equations show how the QP values for cb components are obtained), the quantization parameter data for the chroma cr component ([0136]-[0137]; The equations show how the QP values for cr components are obtained) and the flag ([0130]; It teaches a joint chroma residual mode in indicated by a flag in the bitstream which is called tu_joint_cbcr_residual as shown in [0179]-[0180]. Fig. 14 shows the syntax coding of the flag), 
wherein the quantization parameter data for the combined chroma coding includes a syntax element for a starting quantization parameter of a chroma quantization parameter table for the combined chroma coding and a syntax element for a number of quantization parameters in the chroma quantization parameter table for the combined chroma coding (Figs. 10A-B show the syntax elements for QP values for joint chroma coding. In Abstract it describes samples being less than a number of samples in one of a height dimension or a width dimension, where the number of samples in any dimension depicts the number of QP values).  
Although, Zhao et al. teach syntax elements for QP values for joint chroma coding in Figs. 10A-B and in the Abstract it describes samples being less than a number of samples in one of a height dimension or a width dimension, where the number of samples depicts the number of QP values, but it does not explicitly teach a starting quantization parameter. On the other hand, although, Zhao et al. teach syntax element tables in Figs. 10A-B, but it does not explicitly teach deriving chroma QP table. 
However, Pu et al., in the same field of endeavor (Abstract), where it teaches syntax elements that identify the starting QP value, the ending QP value and the number of QP values as described in P4, L18 – 29. Moreover, in P7, L23 – P8, L3, Figs. 1-4, it teaches deriving chroma QP table for both separate cb and cr components or combined cb and cr components.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhao et al’s invention of joint chroma coding mode to include Pu et al's usage of syntax elements with starting QP value, total number of QPs and chroma QP table derivation, because it leads to more flexible and efficient QP control for future codec development (Pu et al.; Abstract; P7, L14 - 16). 

Regarding claim 11 (Original), Zhao et al. and Pu et al. teach the image encoding method of claim 10, wherein the prediction information includes prediction mode information representing a prediction mode of the current chroma block (Zhao et al.; [0097]; it teaches that the mode information is included in the prediction information by the encoder for the decoder to decode correctly).  

Regarding claim 12 (Original), Zhao et al. and Pu et al. teach the image encoding method of claim 10, wherein the flag is signaled through a sequence parameter set (SPS) (Zhao et al.; [0013]).  

Regarding claim 13 (Original), Zhao et al. and Pu et al. teach the image encoding method of claim 10, wherein the quantization parameter data includes syntax elements for quantization parameter values of indices of the chroma quantization parameter table (Zhao et al.; Figs. 10A-B show the syntax elements for QP values for the combined chroma coding. Pu et al. also show the QP table for the combined chroma coding in Figs. 1-4, where the QP values (Qpc) are showed against the corresponding QP indices (qPi)).  

Regarding claim 14 (Original), Zhao et al. and Pu et al. teach the image encoding method of claim 10, wherein the flag is signaled through a picture parameter set (PPS) (Zhao et al.; [0013]).  

Regarding claim 15 (Original), Zhao et al. teach a non-transitory computer-readable storage medium storing a bitstream generated by a method ([0019]), the method comprising (Note: As per [0069], the encoder operations are identical and opposite of the decoder operations): 
deriving prediction samples of a current chroma block based on inter prediction or intra prediction ([0090]; it teaches to calculate inter prediction results (e.g., predicted block) based on the inter prediction information); 
deriving residual samples of the current chroma block based on the prediction samples ([0093]; It teaches generating residual samples from the prediction sample); 
generating quantization parameter data for combined chroma coding of the residual samples ([0137]-[0139]; It teaches how the QP values are obtained when the joint CbCr mode is enabled as shown in the equation qP=Qp′CbCr) based on a chroma type of the current chroma block ([0137]; It teaches the chroma type with the syntax element ChromaArrayType); 
generating a flag representing whether the quantization parameter data for the combined chroma coding is present ([0130]; It teaches a joint chroma residual mode in indicated by a flag in the bitstream which is called tu_joint_cbcr_residual as shown in [0179]-[0180]); 
generating quantization parameter data for a chroma cb component and quantization parameter data for a chroma cr component ([0136]-[0137]; The equations show how the QP values for cb component as well as cr components are obtained); 
encoding image information including prediction information and residual information for the current chroma block ([0097]; It teaches that the decoding apparatus is configured to obtain prediction information and residual information), the quantization parameter data for the combined chroma coding ([0136]-[0137]; The equations show how the QP values for joint CbCr components are obtained), the quantization parameter data for the chroma cb component ([0136]-[0137]; The equations show how the QP values for cb components are obtained), the quantization parameter data for the chroma cr component ([0136]-[0137]; The equations show how the QP values for cr components are obtained) and the flag (Fig. 14 shows the syntax coding of the flag tu_joint_cbcr_residual as shown in [0179]-[0180]); and 
generating the bitstream including the image information (Fig. 5 shows the encoded video sequence from the entropy encoder 525 as described in [0094]), 
wherein the quantization parameter data for the combined chroma coding includes a syntax element for a starting quantization parameter of a chroma quantization parameter table for the combined chroma coding and a syntax element for a number of quantization parameters in the chroma quantization parameter table for the combined chroma coding (Figs. 10A-B show the syntax elements for QP values for joint chroma coding. In Abstract it describes samples being less than a number of samples in one of a height dimension or a width dimension, where the number of samples in any dimension depicts the number of QP values).  
Although, Zhao et al. teach syntax elements for QP values for joint chroma coding in Figs. 10A-B and in the Abstract it describes samples being less than a number of samples in one of a height dimension or a width dimension, where the number of samples depicts the number of QP values, but it does not explicitly teach a starting quantization parameter. On the other hand, although, Zhao et al. teach syntax element tables in Figs. 10A-B, but it does not explicitly teach deriving chroma QP table. 
However, Pu et al., in the same field of endeavor (Abstract), where it teaches syntax elements that identify the starting QP value, the ending QP value and the number of QP values as described in P4, L18 – 29. Moreover, in P7, L23 – P8, L3, Figs. 1-4, it teaches deriving chroma QP table for both separate cb and cr components or combined cb and cr components.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhao et al’s invention of joint chroma coding mode to include Pu et al's usage of syntax elements with starting QP value, total number of QPs and chroma QP table derivation, because it leads to more flexible and efficient QP control for future codec development (Pu et al.; Abstract; P7, L14 - 16). 

Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive.
The Applicant in the remark dated 06/13/2022 regarding the rejection of claim 1 by 35 USC 103 argues that “Zhao and Pu fail to disclose or suggest at least the features of (i) “obtaining the quantization parameter data for the combined chroma coding based on the flag” and (ii) “deriving a chroma quantization parameter table for the combined chroma coding based on the quantization parameter data for the combined chroma coding,” as recited in claim 1. In regards to the claimed feature of (i) “obtaining the quantization parameter data for the combined chroma coding based on the flag,” the Office Action asserts that Zhao discloses “the QP values are obtained when the joint CbCr mode is enabled as shown in the equation qP=Qp’cbcr.” See Office Action at page 3 (citing to Zhao at paragraphs [0137]-[0139]). As such, the Office Action asserts that Zhao’s “quantization parameter qP” allegedly teaches the claimed “quantization parameter data for the combined chroma coding” of claim 1. In this regard, Zhao discloses a technique for deriving this “quantization parameter qP” by first obtaining “variables qPcb, qPcr and qPcbcr’ (see Zhao at paragraph [0137], below), and then deriving “chroma quantization parameters for the Cb and Cr components” which includes “Qp’cbcr” (see Zhao at paragraph [0137], below), and finally deriving the “quantization parameter qP” by setting it equal to the chroma quantization parameter Qp’cpcr (see Zhao at paragraph [0139], below). Thus, the Office Action asserts that Zhao’s quantization parameter qP allegedly teaches the claimed feature of (1) “obtaining the quantization parameter data for the combined chroma coding,” as recited in claim 1. In regards to the claimed feature of (ii) “deriving a chroma quantization parameter table for the combined chroma coding based on the quantization parameter data for the combined chroma coding,” the Office Action asserts that Zhao discloses “equations show how the QP values for joint CbCr components are obtained.” See Office Action at page 3 (citing to Zhao at paragraphs [0136]-[0137]). However, the Office’s assertion regarding Zhao’s alleged disclosure of claim feature (11) is not consistent with the Office’s assertion regarding Zhao’s alleged disclosure of claim feature (1) above. Namely, although the Office’s assertion above that Zhao’s quantization parameter qP allegedly teaches the claimed feature of (i) “obtaining the quantization parameter data,” Zhao says nothing about deriving (ii) a chroma quantization parameter table for the combined chroma coding based on Zhao’s quantization parameter qP. Moreover, although the Office Action cites to Zhao at paragraphs [0136]-[0137] as allegedly disclosing the claimed feature of (ii) “chroma quantization parameter table,” the cited portions of Zhao merely relate to deriving the quantization parameter qP, but say nothing about deriving (ii) a chroma quantization parameter table for the combined chroma coding based on Zhao’s quantization parameter qP. Pu fails to remedy these deficiencies. Instead, Pu merely discloses that “either one Qpc table can be signaled and shared by both Cb and Cr, or two separate tables designed for Cb and Cr, respectively, can be signaled.” See Pu at page 8, lines 1-3 (reproduced below, annotated). However, Pu says nothing about a chroma quantization parameter table for combined chroma coding, much less deriving a chroma quantization parameter table for the combined chroma coding, based on quantization parameter data, as described in claim 1. For at least these various reasons, Zhao and Pu fail to disclose or suggest at least the features of (i) “obtaining the quantization parameter data for the combined chroma coding based on the flag” and (11) “deriving a chroma quantization parameter table for the combined chroma coding based on the quantization parameter data for the combined chroma coding,” as recited in claim 1.”
The Examiner cannot concur with the Applicant and respectfully disagrees. The Applicant primarily argues two limitations, namely (i) “obtaining the quantization parameter data for the combined chroma coding based on the flag” and (ii) “deriving a chroma quantization parameter table for the combined chroma coding based on the quantization parameter data for the combined chroma coding”. Regarding the first limitation, the Examiner cites paragraphs [0137]-[0139] of Zhao et al., where it teaches that when index qPi is equal to qPCbCr, then the quantization parameter data value qPCbCr is obtained based on the index value ChromaArrayType being equal to 1, which eventually results in the quantization parameter data qP = qP′CbCr based on cIdx equal to 1 and the flag tu_joint_cbcr_residual[xTbY][yTbY] is equal to 1. Regarding the limitation (ii), the Examiner cites [0136]-[0137] of Zhao et al., where the equations show how the QP values for joint CbCr components are obtained from the component Cb-Cr QP value qPCbCr and the offset value for combined chroma values present in the bitstream. Apparently the Applicant agrees with the citation for limitation (i), however, argues that Zhao et al’s disclosure regarding limitation (ii) is not consistent with that of the limitation (i), because Zhao et al. do not teach “obtaining a quantization parameter table”. The Examiner feels that the reference of Zhao et al. do not explicitly teach the concept of “obtaining a quantization parameter table” per se, although, the syntax element tables in Figs. 10A-B can be broadly interpreted as tables, because the description for those figures in [0132]-[0133] calls it a table. Therefore, the Applicant’s argument of Zhao et al’s disclosure regarding limitation (ii) is not consistent with that of the limitation (i) is moot, because the Examiner brought in the reference of Pu et al. to explicitly teach obtaining a chroma quantization parameter table. Pu et al. in P7, L23 – P8, L3, and Figs. 1-4, teach deriving chroma QP table for both separate cb and cr components or combined cb and cr components. Pu et al. clearly state “In accordance with further embodiments of the present disclosure, either one Qpc table can be signaled and shared by both Cb and Cr, or two separate tables designed for Cb and Cr, respectively, can be signaled”. Therefore, the combination of Zhao et l. and Pu et al. clearly disclose limitation (ii) consistently with respect to the limitation (i). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485